Case 2:08-cv-00235-CCC-JAD Document 96 Filed 05/10/19 Page 1 of 5 PagelD: 1891

ROBBINS GELLER RUDMAN
& DOWD LLP

RACHEL L. JENSEN

ALEXANDRA S. BERNAY

CARMEN A. MEDICI

655 West Broadway, Suite 1900

San Diego, CA 92101

Telephone: 619/231-1058

619/231-7423 (fax)

Attorneys for Plaintiffs

[Additional counsel appear on signature page. |

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY

LINCOLN ADVENTURES, LLC, a
Delaware Limited Liability Company,
and MICHIGAN MULTI-KING, INC.,
a Michigan Corporation, on Behalf of
Themselves and All Those Similarly
Situated,

Plaintiffs,
VS.

THOSE CERTAIN UNDERWRITERS
AT LLOYD’S, LONDON MEMBERS
OF SYNDICATES, et al.

)
)
)
)
)
)
)
)
)
)
)
)
5
Defendants. )
)

 

1562767_1

No. 2:08-cv-00235-CCC-JAD

CLASS ACTION

STIPULATION AND PROPOSED
ORDER
Case 2:08-cv-00235-CCC-JAD Document 96 Filed 05/10/19 Page 2 of 5 PagelD: 1892

WHEREAS, the parties entered into the Stipulation of Partial Class Action
Settlement on April 9, 2019 (“Stipulation”);

WHEREAS, the Stipulation was filed with the Court on April 19, 2019;

WHEREAS, the Court entered its Order Preliminarily Approving Proposed
Partial Class Action Settlement and Preliminarily Certifying a Class for Settlement
Purposes on May 3, 2019 (“Preliminary Approval Order”);

WHEREAS, {XIV.4. of the Stipulation provides that “within ten (10) days after
entry of the Preliminary Approval Order, $400,000 of the Settlement Amount will be
wired by the Settling Defendants to the Claims Administrator (“Notice Credit”)”;

WHEREAS, the Settling Parties now wish to amend the above provision in the
Stipulation ({XIV.4.) to provide that the Notice Credit shall be paid to the Escrow
Agent who shall deposit the Notice Credit into the Escrow Account and within two (2)
business days of deposit therein, the Escrow Agent shall transfer the Notice Credit to
the Claims Administrator.

NOW, THEREFORE, IT IS HEREBY STIPULATED that the Stipulation is
amended as follows:

(A) The Notice Credit shall be paid by the Settling Defendant to the Escrow
Agent to be deposited into the Escrow Account and within two (2) business days of
such deposit, the Escrow Agent shall transfer the Notice Credit to the Claims

Administrator; and

1562767_1
Case 2:08-cv-00235-CCC-JAD Document 96 Filed 05/10/19 Page 3 of 5 PagelD: 1893

(B) If any funds which are part of the Notice Credit have already been

transferred to the Claims Administrator, such funds shall be transferred by the Claims

Administrator to the Escrow Agent for deposit into the Escrow Account. Within

two (2) business days of transfer to the Escrow Agent and deposit into the Escrow

Account, such funds shall be transferred to the Claims Administrator.

DATED: May 7, 2019

1562767_1

ROBBINS GELLER RUDMAN
& DOWD LLP

RACHEL L. JENSEN

ALEXANDRA S. BERNAY

CARMEN A. MEDICI

Rant? 7 Deawer |Y).P

RACHEL“. JENSEN

655 West Broadway, Suite 1900
San Diego, CA 92101
Telephone: 619/231-1058
619/231-7423 (fax)

ZWERLING, SCHACHTER
& ZWERLING, LLP

ROBERT S. SCHACHTER

DAN DRACHLER

ANA M. CABASSA

Risbert st dolar, |4f).P

ROBERT S. SCHACHTER

41 Madison Avenue

New York, NY 10010
Telephone: 212/223-3900
212/371-5969 (fax)

Plaintiffs’ Co-Lead Counsel

~9
Case 2:08-cv-00235-CCC-JAD Document 96 Filed 05/10/19 Page 4 of 5 PagelD: 1894

1562767_1

ROBINS KAPLAN LLP
MATTHEW M. BURKE

MATTHEW M. BURKE

Prudential Tower

800 Boylston Street
Boston, MA 02199
Telephone: 617/859-2711
617/267-8288 (fax)

Counsel for Certain Underwriters at
Lloyd’s, London Organized as
Syndicates 0102, 0382, 0435 and 1886

HOLLAND & KNIGHT LLP
JOHN M. TORIELLO
DUVOL THOMPSON

Velin M. Yor tle [Y 0.P

U JOHN M. TORIELLO

31 West 52nd Street

New York, New York 10019
Telephone: 212/513-3200
212/385-9010 (fax)

Certain Underwriters at Lloyd’s, London
Organized as Syndicates 0033, 0623,
0958, 1183, 2001, 2623, and 2987

MESSNER REEVES LLP
ABIGAIL NITKA

fOr™>*%™jW _-

ABIGAIL NITKA

 
Case 2:08-cv-00235-CCC-JAD Document 96 Filed 05/10/19 Page 5 of 5 PagelD: 1895

805 Third Avenue, 18th Floor
New York, New York 10022
Telephone: 646/663-1860
646/663-1895 (fax)

Certain Underwriters at Lloyd’s, London
Organized as Syndicates 0570 and 0609

IT IS SO ORDERED.

DATED:

 

 

THE HONORABLE CLAIRE C. CECCHI
UNITED STATES DISTRICT JUDGE

1562767_1
